Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 09/10/2021 has been considered.
Claims 1, 12, and 16 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has not overcome the Examiner’s rejection under 35 USC § 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12, and 16 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 12, and 16 are directed to an abstract idea without significantly more. The claim recites distributing one script libraries to merchant servers, wherein the script generates a virtual bank account number associated with an invoice and a customer. The claim recites generating a virtual bank 
The limitation of generating, by the script library, a virtual bank account number, created a second mapping, identifying the merchant, and reconcile the electronic payment as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more merchant server, a merchant bank server, one or more processors, a memory, and a network”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “one or more merchant server, one or more processors, a memory, and a network” in the context of these claims encompasses a person manually assigns a virtual bank account number associated with an invoice and a customer, form the first and second mapping, identify the merchant, and match the payment with the invoice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Moreover, the limitation of receiving a mapping, passing the second mapping, and receiving payment notification as drafted, are processes that under broadest reasonable interpretation, cover performance by prescribed human activities but for the recitation of generic computer components. That is, other than reciting “one or more merchant server, a merchant bank server, one or more processors, a memory, and a network”, nothing in the claim element precludes the steps from practically being 
This judicial exception is not integrated into a practical application because one or more merchant server, a merchant bank server, one or more processors, a memory, and a network are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of generating, receiving, passing, receiving a notification, identifying, and reconciling) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims 1, 12, and 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more merchant server, a merchant bank server, one or more processors, a memory, and a network to perform generating, receiving, passing, receiving a notification, identifying, and reconciling steps amount to no more than mere 
Claims 2-11, 13-15, and 17-20, disclose insignificant helpful content to further describe content, such as determining a total value of the payment, generating an exception, reconciling the payment with the invoice, handling the exception based on certain conditions, determining a forgiveness, determining a threshold, recycling the VBANs, and assigning the recycled VBANs, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 2-11, 13-15, and 17-20 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 2-11, 13-15, and 17-20. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 2-11, 13-15, and 17-20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0337188 to Bennett et al., in view of International Publication No. WO 2018/106934 to Hoang et al.
With regard to claims 1, 12, and 16, Bennett discloses a system for handling a failed payment attempt in an electronic payment processing system, the system comprising: 
a network; one or more hardware processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the scheduling system to perform operations comprising, at least (Fig. 1, paragraphs 33 and 73, a computer readable storage medium stores instructions for causing a computing system to enable a customer, through a user interface of a computing device, to specify a schedule for payment of an invoice. Each biller 102a, 102b accesses the biller portal 114 through a network connection, such as the Internet, between a respective computing device 103a, 103b and the centralized server 106 of the electronic invoice and payment system 100): 
distributing one or more script libraries to one or more merchant servers, the one or more script libraries containing script to automatically insert the VBAN in the invoice and subsequent invoices for the customer, the generated VBAN corresponding to a merchant bank associated with a merchant operating the merchant servers (paragraphs 71-72, 91, 120, 176-178, 202, Invoice data 108 and payment data 110 for each biller 102a, 102b are maintained in an invoice database 112 hosted by the centralized server 
receiving, from the one or more script libraries, a first mapping between one or more VBANs and the merchant (Fig. 1 and Fig. 7, paragraphs 71-72, 91, 120 and 176-178, The invoice file 118 can include biller information, the account number of the customer, the name of the customer, and customer identifier); 
creating, from the first mapping between the one or more VBANs and the merchant, a second mapping between a plurality of merchants and corresponding VBANs generated for the merchant (Fig. 1 and Fig. 7, paragraphs 14-15, 69, 71-72, 91, 120 and 176-178, Examiner notes that the invoice file can includes a plurality of invoices which are related to a plurality of billers associated with a plurality of customers associated with the customer identifiers and the customer bank account numbers. The electronic invoice and payment system can determine a correspondence between a payment and an invoice based on previously identified matches between payments and invoices. The method includes associating the received payment with the other invoice based on the confirmation. The method includes maintaining match data indicative of a correspondence between the received payment and the other invoice. Examiner notes that match data is considered as “a second mapping”); 

Attorney Docket: 4792.005US129receiving, from the merchant bank server, a notification of an electronic payment received corresponding to a particular VBAN (paragraph 12, a payment confirmation notification to be sent to a recipient of the other invoice); 
accessing the second mapping to identify the merchant corresponding to the particular VBAN (Fig. 8, paragraph 242-243, In other words, the electronic invoice and payment system receives information identifying the payments but then needs to take steps to determine which invoices relate to the payments. When the reporting file 138 is received for a particular payment, the electronic invoice and payment system 100 applies a matching protocol to identify one or more invoices (including open invoices) to which the particular payment may apply (806). The matching protocol can consider a broad range of information in attempting to identify which invoice relates to each payment. Examiner notes that identifying which invoice related to each payment can be considered as identifying which biller/merchant of invoice related to each payment based on the matching protocol); and 
sending the notification of the electronic payment to a script library corresponding to the identified merchant, causing the script library to automatically reconcile the electronic payment with a particular invoice (Fig. 8, paragraph 12, 242-243 and 245, a 
However, Bennett does not disclose receive an indication that an invoice has been generated for a customer for a first time and to, in response to the receipt of the indication, automatically generate a virtual bank account number (VBAN) uniquely corresponding to the customer.
However, Hoang teaches receive an indication that an invoice has been generated for a customer for a first time and to, in response to the receipt of the indication, automatically generate a virtual bank account number (VBAN) uniquely corresponding to the customer (In particular, with or without vendor interaction, the invoice manager creates a new invoice. Further, the initialization process populates the invoice with the financial transaction details. The initialization process may further create a new unique identifier for the invoice. [0058] In Step 306, the invoice is sent to the customer to receive a payment. If the customer has an identity on the commerce platform that is associated with the invoice, then the invoice is sent to the customer system. Although not described above, in the process of creating and/or paying the invoice, the identity of the customer may be obtained in accordance with one or more embodiments of the invention. The customer interface may offer the customer an option either to provide a set of login credentials or to register as a new user for the commerce platform. Examiner notes that customer identity can be created by the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bennett to include, receive an indication that an invoice has been generated for a customer for a first time and to, in response to the receipt of the indication, automatically generate a virtual bank account number (VBAN) uniquely corresponding to the customer, as taught in Hoang, in order to update the status of the invoice after the status indicates the payment on the invoice (Hoang, paragraph 4).
With regard to claims 3 and 14, Bennett discloses the automatic reconciliation further comprises: reconciling the electronic payment with an oldest matching invoice, if the total value of the electronic payment matches at least one invoice associated with a customer associated with the particular VBAN (paragraph 222, Instructions to match the payment to the oldest invoice or the newest invoice).  
Claims 2, 4-8, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0337188 to Bennett et al., in view of in view of International Publication No. WO 2018/106934 to Hoang et al., and further in view of U.S. Patent Application Publication No. 2005/0075979 to Leavitt et al.
With regard to claims 2, 13, and 17, the combination of references discloses the automatic reconciliation comprises: determining whether a total value of the electronic payment matches an invoice associated with a customer associated with the particular VBAN (Bennett, paragraphs 243 and 261, For instance, the matching protocol may 
However, Leavitt teaches generating an exception if the total value of the electronic payment does not match any invoice associated with a customer associated with the particular VBAN ( if the received payment does not match the invoiced payment, the process proceeds to step 640. At step 640, business rules are applied in order to allow the payment to "match" the invoice even if the payment amount is not exactly the invoiced amount. For example, a global threshold may be set for the system so that even if the received payment differs from the invoiced payment amount, if the difference is small enough then the invoice and payment still are considered a match. For example, as a global threshold, if the received payment differs from the invoices amount by less than 1% or is less than $100, the invoice and payment may still be considered to match. The global threshold is preferably set by the seller., paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include generating an exception if the total value of the electronic payment does not match any invoice associated with a customer associated with the particular VBAN, as taught in Leavitt, in order to manage exceptions such as adjustments taken by buyers with regard to invoices sent by a seller (Leavitt, paragraph 2).
claims 4-6, 15, and 18-19, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose handling the exception by determining if the electronic payment constitutes an overpayment, underpayment, botched installment payment, or check-specific payment; if it is determined that the electronic payment constitutes an underpayment, automatically forgiving a difference between the total value of the electronic payment and a total amount owed on a matching invoice if the difference is within a forgiveness threshold; and the forgiveness threshold is fixed based on the merchant.  
However, Leavitt teaches handling the exception by determining if the electronic payment constitutes an overpayment, underpayment, botched installment payment, or check-specific payment; if it is determined that the electronic payment constitutes an underpayment, automatically forgiving a difference between the total value of the electronic payment and a total amount owed on a matching invoice if the difference is within a forgiveness threshold; and the forgiveness threshold is fixed based on the merchant ( if the received payment does not match the invoiced payment, the process proceeds to step 640. At step 640, business rules are applied in order to allow the payment to "match" the invoice even if the payment amount is not exactly the invoiced amount. For example, a global threshold may be set for the system so that even if the received payment differs from the invoiced payment amount, if the difference is small enough then the invoice and payment still are considered a match. For example, as a global threshold, if the received payment differs from the invoices amount by less than 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, handling the exception by determining if the electronic payment constitutes an overpayment, underpayment, botched installment payment, or check-specific payment; if it is determined that the electronic payment constitutes an underpayment, automatically forgiving a difference between the total value of the electronic payment and a total amount owed on a matching invoice if the difference is within a forgiveness threshold; and the forgiveness threshold is fixed based on the merchant, as taught in Leavitt, in order to manage exceptions such as adjustments taken by buyers with regard to invoices sent by a seller (Leavitt, paragraph 2).
With regard to claim 7-8 and 20, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the forgiveness threshold is dynamically determined; the forgiveness threshold is dynamically determined based on output of a machine learned model trained by a machine learning algorithm based on customer information, past customer payment information, and merchant information.  
However, Leavitt teaches the forgiveness threshold is dynamically determined; the forgiveness threshold is dynamically determined based on output of a machine learned model trained by a machine learning algorithm based on customer information, past customer payment information, and merchant information (the adjustment processing application 340 may be configured with a set of rules for each buyer so that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the forgiveness threshold is dynamically determined; the forgiveness threshold is dynamically determined based on output of a machine learned model trained by a machine learning algorithm based on customer information, past customer payment information, and merchant information, as taught in Leavitt, in order to manage exceptions such as adjustments taken by buyers with regard to invoices sent by a seller (Leavitt, paragraph 2).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0337188 to Bennett et al., in view of in view of International Publication No. WO 2018/106934 to Hoang et al., and further in view of U.S. Patent Application Publication No. 2019/0392428 to Bolla.
claims 9-11, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose recycling one or more VBANs by disassociating the recycled one or more VBANs from customers and merchants; the one or more VBANs recycled include VBANs originally assigned for single use; and the one or more VBANs recycled include VBANs never used for an electronic payment.  
However, Bolla teaches recycling one or more VBANs by disassociating the recycled one or more VBANs from customers and merchants; the one or more VBANs recycled include VBANs originally assigned for single use; and the one or more VBANs recycled include VBANs never used for an electronic payment (The account data may correspond to the electronic bill. The payment may identify the user's account and/or electronic bill, and may provide a partial or complete payment. The user may set up recurring or automatic payments for the entity using the digital wallet through one or more digital wallet interfaces, or may select a payment amount and issue a one-time payment. When processing the payment, the transaction processor may also utilize the virtual account number to provide the payment to the entity, for example, by providing the virtual account number to the entity with a payment amount to be processed by the entity's platform.  The transaction processor may purge other data associated with the entity and the user's billing account with the entity so that the transaction processor no longer retains information for the user's billing account for that entity. Thus, the entity and the transaction processor's platforms may no longer be linked through the digital wallet and billing account. The transaction processor may also recycle the virtual account number(s) used to pay for transactions with the entity, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, recycling one or more VBANs by disassociating the recycled one or more VBANs from customers and merchants; the one or more VBANs recycled include VBANs originally assigned for single use; and the one or more VBANs recycled include VBANs never used for an electronic payment, as taught in Bolla, in order to automatic cross-platform data retrieval and secure data communications (Bolla, paragraph 1).


	
Response to Arguments
Applicants' arguments filed on 09/10/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “Bennett does not disclose receive an indication that an invoice has been generated for a customer for a first time and to, in response to the receipt of the indication, automatically generate a virtual bank account number (VBAN) uniquely corresponding to the customer”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARIEL J YU/Primary Examiner, Art Unit 3687